Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the dielectric layer is limited to only one of the group of materials containing amorphous boron nitride and nanocrystalline boron nitride or if it’s open to any material as long as it’s different from the material chosen for the diffusion barrier.  For the purposes of this action claim 2 will be interpreted as the dielectric layer can be any material as long as it’s different than the material chosen for the diffusion barrier layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-11, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US Pat. #6,987,059) in view of Wolf et al. (US Pat. Pub. 2018/0040476).
Regarding claim 1, Burke teaches an interconnect structure comprising:
a conductive layer [fig. 1e, 116];
a dielectric layer surrounding at least a part of the conductive layer [fig. 1e, 104]; and
a diffusion barrier layer between the conductive layer and the dielectric layer, the diffusion barrier layer configured to limit a conductive material of the conductive layer from diffusing into the dielectric layer [fig.1e, 110, column 4, lines 25-43, diffusion barriers are inherently configured to limit conductive material from diffusing].
While Burke teaches the diffusion barrier can be boron nitride, they fail to teach it is amorphous or nanocrystalline [column 4, lines 25-43].  However, Wolf teaches the use of amorphous boron nitride as a diffusion barrier material on copper interconnects [paragraph [0015].

Regarding claim 2, Burke in view of Wolf teaches the interconnect structure of claim 1, wherein the diffusion barrier layer comprises at least one of the amorphous boron nitride layer and the nanocrystalline boron nitride layer [Wolf, paragraph [0015], and
the dielectric layer comprises a different dielectric material from the at least one of the amorphous boron nitride layer and the nanocrystalline boron nitride layer included in the diffusion barrier layer [Burke, columns 3 and 4, lines 54-67 and 1-10 respectively, SiCOH, black diamond, low-k materials].
Regarding claim 6, Burke in view of Wolf discloses the interconnect structure of claim 1, wherein a thickness of the diffusion barrier layer is about 5nm or less [Burke, column 4, lines 25-43, 1.5-50nm].
Regarding claim 7, Burke in view of Wolf fails to specifically teach the thickness of the dielectric layer.  However, Burke does disclose that the barrier metal needs to target 10nm to ensure sidewall coverage and the dielectric 104 is thicker than the barrier metal 112 [fig. 1e, column 5, lines 35-37].
One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired insulating effect.   In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 9, Burke in view of Wolf discloses the interconnect structure of claim 1, wherein at least one of the dielectric layer and the diffusion barrier layer has a ratio of boron to nitrogen of about 0.9 to 1.1 [Burke, fig. 1e, 110, Wolf, paragraph [0015], BN is taught, 1 boron to 1 nitrogen].
Regarding claim 10, Burke in view of Wolf teaches the interconnect structure of claim 1, wherein at least one of the dielectric layer and the diffusion barrier is non-porous [Wolf, paragraph [0020] teaches pinhole free uniform layer so the amorphous BN is non-porous].
Regarding claim 11, Burke in view of Wolf discloses the interconnect structure of claim 1, wherein at least one of the dielectric layer and the diffusion barrier layer comprises at least one pore [Burke, columns 3 and 4, lines 54-67 and 1-10 respectively teach 104 has increase porosity aka its porous].

Regarding claim 15, Burke in view of Wolf discloses the interconnect structure of claim 1, wherein at least one of the dielectric layer and the diffusion barrier layer has a hydrogen concentration of about 10% or less [Burke, column 4, lines 25-43, Wolf, paragraph [0015], BN with 0% hydrogen taught].
Regarding claim 16, Burke in view of Wolf teaches the interconnect structure of claim 1, wherein the dielectric layer comprises a first dielectric layer comprising a trench of a first depth [Burke, fig. 1a, 104 has a trench],
the diffusion barrier layer comprises a first diffusion barrier layer on an inner wall of the trench [Burke, fig. 1c, 110 is on the inner wall of the trench], and
the conductive layer comprises a first conductive layer filling an inside of the trench [Burke, fig. 1e, 116 fills the inside of the trench].
Regarding claim 17, Burke in view of Wolf discloses the interconnect structure of claim 1, wherein
the dielectric layer comprises a second dielectric layer comprising a via hole [Burke, fig. 2a, via hole 202 and 204],
the diffusion barrier layer comprises a second diffusion barrier layer disposed on an inner wall of the via hole [Burke, fig. 2c, 214 on the inner walls of 202 and 204], and
the conductive layer comprises a second conductive layer filling an inside of the via hole [Burke, fig. 2e, 220 fills the via hole].

Regarding claim 19, Burke in view of Wolf discloses an electronic apparatus comprising:
A device layer comprising at least one of a transistor, a capacitor and a resistor [Burke, column 8, lines 54-60 teaches that the metal 106 or 210 which the interconnect structure is connected can be a transistor contact which would make 102 or 212 a device layer]; and
The interconnect structure of claim 1 connected to the device layer [Burke, the structure of fig. 1e or 2e is connected to 106/210 below].
Regarding claim 20, Burke in view of Wolf teaches the electronic apparatus of claim 19, wherein the device layer comprises at least one of a memory device, a display device and an integrated circuit [Burke, column 8, lines 40-53 teaches the interconnect structures disclosed can apply to interconnect layers of integrated circuits].
Regarding claim 21, Burke in view of Wolf discloses an interconnect structure comprising:
A conductive layer [Burke, fig. 1e, 116]; and
A boron nitride structure surrounding at least part of the conductive layer, the boron nitride structure including at least one of an amorphous boron nitride layer and a nanocrystalline boron nitride layer [Burke, fig. 1e, 110, Wolf, paragraph [0015] amorphous], and
.
Claims 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Wolf as applied to claims 1, 2, 6, 7, 9-11, and 14-21 above, and further in view of Liu et al. (“Plasma deposition of low dielectric constant (k=2.2-2.4) boron nitride…” as cited in the IDS on 6/3/2021).
Regarding claim 8, Burke in view of Wolf fails to teach the diffusion barrier has a dielectric constant of about 2.5 or less.  However, Liu teaches the use of amorphous boron nitride diffusion barriers with a dielectric constant of 2.2 [pg. 1, second column, of introduction].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Liu into the method of Burke in view of Wolf by forming a BN diffusion layer with a dielectric constant of 2.5 or less.  The ordinary artisan would have been motivated to modify Burke in view of Wolf in the manner set forth above for at least the purpose of using a material known to have mechanical, thermal and chemical stability [Liu, pg. 1, second column of introduction].
With respect to the operating frequency of 100kHz, the same materials will have the same properties under operation,  one of ordinary skill in the art would have been led to the recited operating frequency through routine experimentation and optimization to achieve a desired low-k dielectric effect.  Generally, differences in frequency or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequency or temperature is critical. 
Regarding claim 12, Burke in view of Wolf and Liu fails to teach the interconnect structure of claim 1, wherein at least one of the dielectric layer and the diffusion barrier has a mass density of about 1 to about 3 g/cm3.  However, as best understood by the examiner, mass density varies according to the dielectric constant of the layer being measured [instant specification, paragraph [0099]].
Being that both the diffusion barrier of Burke in view of Wolf and Liu and the instant claims are the same material with a similar dielectric constant (amorphous BN, k less than 2.5), one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired low-k effect.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Wolf as applied to claims 1, 2, 6, 7, 9-11, and 14-21 above, and further in view of Ji et al. (US. Pat. Pub. 2019/0296024 as cited in the IDS filed 6/3/2021).
Regarding claim 3, Burke in view of Wolf fails to specifically teach the dielectric layer comprises amorphous boron nitride or nanocrystalline boron nitride.  However, Ji 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ji into the method of Burke in view of Wolf by forming the dielectric layer from a BN material such as SiBN, SiBCN.  The ordinary artisan would have been motivated to modify Burke in view of Wolf in the manner set forth above for at least the purpose of using materials which reduce parasitic capacitance in interconnect structures.
With respect to the boron nitride being amorphous, the layers of Burke are formed by PECVD, flow fill and spin on processes which produces amorphous layers [Burke, column 3, lines 54-67].
Regarding claim 4, Burke in view of Wolf and Ji disclose the interconnect structure of claim 3, wherein the dielectric layer and the diffusion barrier are integrated with each other [Burke, fig. 1e, 110 and 104 are directly touching and are therefore integrated].
Regarding claim 5, Burke in view of Wolf and Ji teaches the interconnect structure of claim 1, wherein the dielectric layer comprises at least one of the amorphous boron nitride layer and the nanocrystalline boron nitride layer [Ji, paragraphs [0066 and 0069], SiBN or SiBCN], and
The diffusion barrier layer comprises a metal other than boron [Burke, column 4, line 39, AlN].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/JAEHWAN OH/Primary Examiner, Art Unit 2816